Chester, J.:
The plaintiff seeks, by this action, to restrain the defendants, constituting the State Board of Tax Commissioners, from disclosing the reports made or hereafter to be made by the plaintiff, under section 43 of the Tax Law (added to Laws of 1896, chap. 908, by Laws of 1899, chap. 712), to the defendants for .the purpose of enabling them to determine the value of the plaintiff’s special franchises in order to assess the same.
The statute in question requires that “ every person, copartnership, association or corporation, subject to taxation on a special franchise, shall * * * make a written report to the State Board of Tax Commissioners, containing a full description of every special franchise possessed or enjoyed by such person, copartner*456ship, association or. corporation, * * together with any other information relating to the .value of such,special'franchise required- . by the State Board.” And - the section . further provides, that the State Board “ may, from time to time, require i further or supplemental' report * * containing information and .data upon such matters as it may specify.” These reports are required to be made under oath to the. effect that1 the statements contained therein are true; and the. board is authorized to prepare blanks to be used in making such reports, and a penalty is imposed for the failure to make them.
The plaintiff insists that there is no warrant in law for making its reports public, and that to permit this .to be done would work an irreparable injury in its business, and would be against public policy. „ - ■ ' - .
The Tax Law, itself,, does: not contain, any provisions. either authorizing or prohibiting the publicity of any reports required to be made: ’There is no provision in.the law .that.the reports shall be private or'confidential, nor is there any provision that they shall be. public or open to the inspection of any one who desires to see them. The subject-matter has not been covered in the statute in one way or another. The fact is pointed out in the appellant’s brief that several of the States have enacted statutes requiring reports of a kindred character to be kept private. .. While,this may indicate the tendency of public sentiment in that direction, it also indicates that such States have deemed it necessary to enact laws to accomplish that result. This would also - seem to be .a cogent argument that the plaintiff’s grievances should be addressed'to the Legislature, rather than to the courts which possess -no legislative power. ÍSTo aid is furnished by the citation of decisions in other States in Cases which have arisen there under the statutes referred to.
The defendants are public officers charged with important public duties, yet 1 cannot believe that, the' reports which are required to be made to them under the Tax Law are public record's in the'sense that documents are which are required by law to be filed or recorded in public .offices. They could, ■ I ■ think, properly exhibit ■ these reports tó any one who could convince them that he- had a legitimate interest in inspecting them. So, too, I' think they could and' should deny inspection "of them to persons desiring to see them *457for the purpose of prying into the business secrets of a rival -or for idle curiosity or for any other improper purpose. The matter is left wholly within their control.
The statute being silent on the question, the defendants, who are responsible for the due administration of their office, may, in the exercise of a wise discretion, either withhold or permit the inspection or disclosure of these reports, depending upon whether they can be convinced tliat such inspection or disclosure is for a legitimate purpose or not. For these reasons the court should not enjoin the defendants frpm allowing any inspection or disclosure of these Reports, because, whether any ought to be allowed or not, should be determined by them in the proper discharge of their public duty, having regard, of course, to the purpose for which they were' required and made.
I think the order made by the learned court at Special Term denying the injunction pendente_ lite and the interlocutory judgment sustaining the demurrer to the complaint for insufficiency were proper,, and should be affirmed.
The order should be affirmed, with ten dollars costs and disbursements, and the interlocutory judgment should be affirmed, with costs.
All concurred.
Order affirmed, with ten dollars costs and disbursements, and interlocutory, judgment affirmed, with costs.